— In a proceeding to stay arbitration, petitioner appeals from a judgment of the Supreme Court, Queens County, dated July 17, 1979, which denied its application to stay arbitration and directed the parties to proceed to arbitration. Judgment reversed, without costs or disbursements, and proceeding remitted to Trial Term for a hearing and new determination in accordance herewith. Trial Term had two questions referred to it for determination. Upon receiving a concession on the issue of coverage, it made its determination on the issue of timeliness on the papers before it and without conducting an evidentiary hearing. This was error. Insofar as it appears on the present record, the court should have conducted a hearing on the issue of the timeliness of petitioner’s application to stay arbitration as per the order of Special Term* referring the matter to Trial Term for determination. Mollen, P. J., Titone, Rabin, Gulotta and Gibbons, JJ., concur.